DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 9-15 and 24 in the reply filed on 8/4/2021 is acknowledged.  The traversal is on the ground(s) that Van Evans does not disclose the oxygen concentration as claimed.  This is not found persuasive because this is a new limitation added to the claims and were not included in the restriction requirement.  Based on these new amendments, new art has been found which shows lack of novelty (see rejection below).  Evans with Abell teach the limitations that are taught in all the independent claims. The restriction remains.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (6,512,205) in view of Abell et al. (2009/0026248).

Evans does not specifically disclose wherein in the dehumidification, moisture in the inert gas atmosphere is removed so that the dew point of the dehumidified inert gas is -80°C or less prior to supplying the dehumidified inert gas into the brazing chamber.  However, Abell discloses that it is advantageous to have a dew point in an inert gas brazing furnace for bonding aluminum below -45 degrees C (paragraphs 0019, 0080).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine a dew point that is suitable for brazing the aluminum alloys.  The lower the dew point there is a lower chance that moisture could compromise the joint.
Regarding claim 10, Evans discloses that in the dehumidification, moisture in the inert gas atmosphere is removed by contacting the inert gas with a moisture absorbent that absorbs moisture (column 3 lines 53- column 4 line 41).   
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (6,512,205) in view of Abell et al. (2009/0026248) as applied to claim 9 above, and further in view of Takano (JP11347336A from IDS).
Regarding claim 12, Evans does not disclose preheating the object to be processed to a temperature lower than the brazing temperature in a reduced-pressure atmosphere of 100 Pa or less prior to the brazing.  However, Takano discloses before brazing, preheating below a brazing temperature under reduced pressure of 100 MPa or less (paragraph 64).  To one skilled in the art at the time of the invention it would have been obvious to preheat under a known process of reduced pressure and temperature as stated by Takano to help cut down on brazing time and to prevent thermal shock from heating too quickly to achieve the brazing temperature.  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (6,512,205) in view of Abell et al. (2009/0026248) as applied to claim 9 above, and further in view of Itoh et al.(EP3213850 from IDS).
Regarding claim 13, Evans discloses a flux-less process, and does not disclose applying a fluoride-based flux to a to-be-brazed portion of the object to be processed prior to the brazing.  However, Itoh discloses using either fluxless brazing or fluoride based flux that is used in a CAB method for aluminum wherein the fluoride based flux is non-corrosive with respect to aluminum (paragraphs 0003, 0033). To one skilled in the 
Regarding claim 14, Itoh discloses an applied amount of the fluoride-based flux can be 2 g/m2 or less (table 2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the amount of flux required for removing any oxides on the surface of the aluminum workpiece.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (6,512,205) in view of Abell et al. (2009/0026248) as applied to claim 10 above, and further in view of Takeda et al. (2011/0168678).
Regarding claim 24, Evans does not specifically disclose that the moisture absorbent is an adsorption tower packed with silica gel, metal silicate, or zeolite. However, Takeda discloses a dehumidifier for inert gas used in a bonding operation where in the dehumidifier uses a known material such as silica gel (paragraph 0064).  To one skilled in the art at the time of the invention it would have been obvious to use silica gel as an absorbent material as it is known in the art to absorb a given amount of moisture contained in the inert gas (paragraph 0064).  This would allow the user to ensure that the moisture is effectively removed to prevent any weaknesses or damage to the joint during bonding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/           Primary Examiner, Art Unit 1735